COA NUMBER: 01-14-00693-CV
                                                                            'src^^oz/v

                          APPELLANTS'RESPONSE TO                            JAMj 5       S
                         COURT ORDERED MEDIATION                         Ch^t0phe °15

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
      Comes now Giovanny F. Laguan, appellant, and files this response to Court
Ordered Mediation. In support of this motion, appellant shows the court the
following:

                                          I.

        The Appellees were granted a Summary Judgment in the 240* District Court
of Fort Bend County, Texas, on August 13, 2014 in Cause No. 12-DCV-202692,
styled HilaryJ. Lloyd and Kimberly A. Lloyd v. GIOVANNY LAGUAN, and
MARINA DEL TRANSITO MARTINEZ. Appeal was perfected on August 15,
2014.

                                         II.

        The deadline for filing a response to Court Ordered Mediation is January 15,
2015.

                                         III.


     Appellants Laguan, and Marina del T. Martinez hereby oppose to Court
Ordered Mediation, due to the fact that Appellees are not willing to participate in
mediation.

                                         IV.


        WHEREFORE, appellants pray the court grant this motion.
                                                           APPELLANT




APPELLANT:      GIOVANNY LAGUAN
Address:        2003 CRESTMONT CIRCLE
City, State, Zip: MISSOURI CITY TX 77459
Tel. Number:    832-499-7685


                        CERTIFICATE OF SERVICE




      I HEREBY CERTIFY that a true and correct copy of the foregoing
instrument was served on Appellees Hilary J. Lloyd, and Kimberly A. Lloyd by
facsimile, certified mail, return receipt requested, and/or by first class United
States mail on January 15,2015.



VIA FIRST CLASS MAIL
Appellees Hilary A. Lloyd and Kimberly A. Lloyd
538 Longview Drive
Sugar Land TX 77478




                                           GIOVANNY LAGUAN
                                           2003 Cre/mont Circle
                                           Missoijfi City TX 77459
                      CERTIFICATE OF COMPLIANCE


Pursuant to Texas Rule of Appellate Procedure 9.4(0(3) and the Court's order, I

hereby certify that this brief contains approximately 124 words (excluding the

items permitted to be excluded under Texas Rule of Appellate Procedure 9.4(i)(l).

This is a computer-generated document created in Microsoft Word 2010, using

14-point typeface for all text. In making this certificate of compliance, I am relying

on the word count provided by the software used to prepare the document.



Dated: January 15th, 2015